FILED
                                                                  JANUARY 24, 2017
                                                               In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                        )
                                            )         No. 33523-2-111
                    Respondent,             )         (consolidated with
                                            )         No. 32930-5-111)
      v.                                    )
                                            )
ALVARO MOISES RAMOS,                        )         UNPUBLISHED OPINION
                                            )
                    Appellant.              )

                                            )
IN THE MATTER OF THE PERSONAL               )
RESTRAINT PETITION OF                       )
                                            )
ALVARO MOISES RAMOS,                        )
                                            )
                    Petitioner.             )


      FEARING, C.J. -   On appeal, Alvaro Ramos seeks to vacate a guilty plea, entered

on May 26, 2009, to one count of attempting to elude a police officer. He contends his

attorney did not inform him of the immigration consequences of his plea, and he thereby
No. 33523-2-111; 32930-5-111
State v. Ramos; Pers. Restraint Petition ofRamos


suffered ineffective assistance of counsel. Since the facts and the law support Ramos'

contention, we agree and vacate his guilty plea.

                                         FACTS

       Alvaro Moises Ramos has resided in the United States since age eleven. On

November 20, 2006, the State of Washington charged Ramos, in Grant County Superior

Court, with attempting to elude a pursuing police vehicle and driving while license

suspended or revoked in the second degree, as a result of conduct on November 2, 2006,

in Quincy. On November 26, 2006, the court issued a warrant for his arrest.

       In March of 2009, the police arrested Ramos on the warrant issued on November

26, 2006. The trial court appointed Brett Billingsley as Ramos' attorney. On May 26,

2009, Ramos pled guilty to one count of attempting to elude. As a condition of the plea,

the State dismissed the driving with license suspended charge. As part of the plea

arrangements, Ramos checked a box at the end of the statement of plea of guilty form

that read:

              Instead of making a statement, I agree that the court may review the
       police reports and/or a statement of probable cause supplied by the
       prosecution to establish a factual basis for the plea.

Clerk's Papers (CP) at 10. The report and statement showed that Ramos drove with his

license suspended and fled from police until physically apprehended.

       Alvaro Ramos declared in a later affidavit in support of a motion to vacate his


                                             2
No. 33523-2-111; 32930-5-111
State v. Ramos; Pers. Restraint Petition ofRamos


guilty plea:

              I know that it never came up at all about anything to do with
       immigration. My wife also came to court with me and she also met Mr.
       Billingsley with me ....

               . . . But ifhe would have told us that this deal wouldn't give any
       chances at all to stay here, then I wouldn't have taken this deal. My wife
       and I would have asked him to find some other ways to solve this case so
       that I could still pay for this crime and also still keep my family together.

CP at 43-44.

       Attorney Brett Billingsley averred, in pertinent part:

               I do not recall that I was ever aware of Mr. Ramos' immigration
       status. I remember that we conversed easily in English. I would not have
       had any particular reason to suspect that Mr. Ramos was not a U.S.
       citizen. . . . I do not have any information regarding immigration status or
       any other immigration-related information concerning Mr. Ramos recorded
       in my file ....
               . . . I am able to recall what my general practices were in relation to
       immigration advice at the time of this particular plea and sentencing. It was
       always my general practice to go over all sections of a client's guilty plea
       with my client. This would include the general immigration warnings that
       are part of the State of Washington Statement ofDefendant on Plea of
       Guilty.

CP at 40-41.

       Billingsley stated in a second declaration:

               I have previously submitted an affidavit in this matter concerning the
       fact that I did not provide any specific immigration advice to Mr. Ramos'
       except for the general warnings included in his guilty plea statement.

             Due to the very limited time that I was given to review the judgment
       and sentence, and also since this was an agreed plea, I never discussed any

                                              3
No. 33523-2-111; 32930-5-111
State v. Ramos; Pers. Restraint Petition ofRamos


       of the time limits for filing any collateral appeal with my client. If the court
       did not mention these time limits during the sentencing then it is very likely
       that a defendant under these circumstances wouldn't have ever received
       notice of the collateral appeal time limits.

CP at 46-47.

       The trial court sentenced Alvaro Ramos to thirty days in jail. Ramos received

credit for one day served, and the trial court converted the remaining twenty-nine days of

jail to two hundred and thirty two hours of community service. The trial court did not

inform Ramos, during the plea hearing, of a right to collateral attack or appeal.

       For an unknown reason, Alvaro Ramos performed labor on a work crew instead of

or in addition to community service. He missed a day of work on the crew and a court

date on February 5, 2010. The trial court then issued another warrant for his arrest. On

arrest for that warrant, immigration authorities issued an immigration detainer, by which

Grant County needed to transfer Ramos to federal detention upon release from county

custody. Ramos then served the remaining portion of his sentence in jail. Upon Ramos'

release from jail, county officials conveyed him to the Northwest Immigration Detention

Center, and immigration and custom enforcement commenced removal proceedings. In

turn, Ramos sought to qualify for "Cancellation of Removal as a Non-Permanent

Resident" under Immigration and Nationality Act Section 240A(b).

       On December 13, 2011, the immigration court ordered Alvaro Ramos removed.



                                              4
No. 33523-2-111; 32930-5-111
State v. Ramos; Pers. Restraint Petition ofRamos


His appeal now rests before the Board of Immigration Appeals. On January 26, 2012,

Ramos appeared before the immigration court in Seattle. We do not know why he

appeared if the court had already ordered removal. The immigration court told Ramos

that the only way to avoid deportation would be "if [he] could change this case." CP at

44. Ramos' immigration counsel advised him that the immigration court's comment

meant he needed to vacate his guilty plea in the Grant County prosecution.

                                       PROCEDURE

        In February 2013, Alvaro Ramos brought a motion to vacate a guilty plea. We do

not know the grounds of the motion, in part, because the motion did not state any grounds

and Ramos either did not file a memorandum accompanying the motion or Ramos did not

transfer the memorandum to this court. On September 4, 2013, Ramos filed an amended

memorandum of authorities in support of motion to vacate guilty plea, in which

memorandum he mentions CrR 4.2 and 7 .8. CrR 4.2(t) addresses withdrawal of a guilty

plea. CrR 7 .8 covers relief from a judgment.

        On October 1, 2013, the trial court entered a notice of intended transfer of motion

to Court of Appeals for disposition as a personal restraint petition. The notice read, in

part:

               2. This court has determined that Defendant's motion should be
        transferred to the Court of Appeals as a personal restraint petition, pursuant
        to CrR 7.8(c)(2). . . .     ·


                                              5
No. 33523-2-111; 32930-5-111
State v. Ramos; Pers. Restraint Petition ofRamos


               3. If Defendant does not withdraw or amend said motion, by writing
       filed with the Clerk of the Grant County Superior Court and served on
       opposing counsel, the court will, on the criminal docket noted below, enter
       the attached order for transfer to the Court of Appeals:
               OCT. 28, 2013 (date).
               4. If Defendant withdraws the motion, no further action will be
       taken.

CP at 113. The notice omitted mention of Alvaro Ramos' CrR 4.2 motion. A letter

opinion accompanied the notice of intended transfer. The letter encompassed the court's

ruling in two other cases, in addition to Alvaro Ramos' s prosecution, and read, in part:

              I've had the opportunity to consider applicable authorities and am
       now able to resolve each defendant's motion to withdraw guilty plea. The
       court's conclusions and disposition are set forth below.

               Villanueva Anguiano
               Defendant's motion is found not to be time-barred by RCW
       10.73.090 because of the court's failure, at the time of sentencing, to advise
       him of the time limits of that statute, as required by CrR 7.2(b). There is
       nothing in the record to suggest that Defendant received the required advice
       by virtue of the unsigned attachment to the Judgment and Sentence.
               Defendant is further found not to have made a substantial showing
       that he is entitled to relief. The Padilla standard does not apply
       retroactively to his case.
               Finally, it is the court's conclusion that resolution of Defendant's
       motion will not require a factual hearing, all material matters being of
       record.
               Based on these conclusions, I have entered an order transferring
       Defendant's motion to the Court of Appeals as a Personal Restraint
       Petition. A copy of that order is enclosed.

              Ramos
              For the same reasons, and upon the same conclusions set forth
       above, I have also entered an order transferring Mr. Ramos's motion to the
       Court of Appeals as a Personal Restraint Petition.

                                             6
No. 33523-2-111; 32930-5-111
State v. Ramos; Pers. Restraint Petition ofRamos



CP at 137-38 (boldface, italics, and citation omitted).

       On October 25, 2013, before the court imposed deadline, Alvaro Ramos

voluntarily withdrew his CrR 7 .8 motion. The withdrawal did not reference the pending

CrR 4.2 motion. The clerk thereafter wrote on a criminal minute sheet: "Court states

Deflendant] has voluntarily withdrawn his motion, order is not entered." CP at 116.

       On June 18, 2014, Alvaro Ramos filed a second amended memorandum of

authorities in support of motion to vacate guilty plea. The memorandum referenced relief

under both CrR 4.2 and 7.8. Also on June 18, 2014, Ramos filed a second declaration, in

which he averred:

               It's been explained to me at this time that my appeal also has to do
       with if I was ever given warnings about time limits that I had if I wanted to
       file an appeal. It's also been explained to me at this time that there are
       different types of appeals. I didn't understand this until now.

CP at 57. On July 7, 2014, Ramos filed a motion to stay defendant's motion to vacate

pending Court of Appeals decision. On December 1, 2014, the trial court filed an order

transferring Ramos's CrR 7.8 motion to this court to be considered as a personal restraint

petition. In doing so the trial court found that the petition was not time barred, Ramos

had not made a substantial showing that he is entitled to relief, and there is no

requirement of a factual hearing.

       On June 5, 2015, Alvaro Ramos filed a notice of appeal of his May 26, 2009 guilty


                                              7
No. 33523-2-111; 32930-5-111
State v. Ramos; Pers. Restraint Petition ofRamos


plea. On August 18, 2015, this court's commissioner ruled the appeal to be timely.

                                   LAW AND ANALYSIS

        Issue 1: Whether the trial court erred by denying Alvaro Ramos' motion to vacate

his guilty plea and then transferring the motion to this court to be treated as a personal

restraint petition?

        Answer 1: We need not and do not address this issue, because we may resolve the

case on the basis ofAlvaro Ramos ' direct appeal.

        Alvaro Ramos assigns error to the trial court's denial of his motion to vacate his

guilty plea and the trial court's transfer of this case to this court as a personal restraint

petition. In tum, the State concedes Ramos received ineffective assistance of counsel, but

argues that Ramos filed the petition prematurely, did not timely file his personal restraint

petition, has waived or withdrawn relief under a petition, and should be faulted for

successive petitions. We do not resolve the State's contentions. Alvaro Ramos also has a

pending direct appeal before this court. We may vacate the guilty plea as part of Ramos'

appeal so that the CrR 7 .8 motion and resultant personal restraint petition grows moot.

        Issue 2: Should we address the validity ofAlvaro Ramos' guilty plea when he does

not assign error to the entry of the plea?

        Answer 2: Yes, because Ramos argues, in his brief,for the vacation of the guilty

plea.


                                                8
No. 33523-2-111; 32930-5-111
State v. Ramos; Pers. Restraint Petition ofRamos


      Alvaro Ramos fails to assign error to his guilty plea. RAP 10.3(a)(4) reads:

             Assignments ofError. A separate concise statement of each error a
      party contends was made by the trial court, together with the issues
      pertaining to the assignments of error.

We would refuse to address the validity of the plea ifwe literally applied RAP 10.3(a)(4).

      RAP 1.2(a) declares:

               Interpretation. These rules will be liberally interpreted to
      promote justice and facilitate the decision of cases on the merits. Cases and
      issues will not be determined on the basis of compliance or noncompliance
      with these rules except in compelling circumstances where justice demands,
      subject to the restrictions in rule 18.8(b).

Alvaro Ramos notifies this court that he challenges his guilty plea in his briefs argument.

He informs us of an attack on the plea because of ineffective assistance of counsel. The

State concedes that he received ineffective assistance of counsel. The State shows no

prejudice in our addressing the merits of Ramos' appeal. Despite Ramos' technical error

in omitting an assignment of error to the plea, we determine to address the merits of his

ineffective assistance of counsel argument.

      Issue 3: Whether this court may consider, for purposes ofAlvaro Ramos' direct

appeal, evidence that Ramos filed in support of his personal restraint petition?

      Answer 3: Yes.

       Though neither side addressed the issue, we face the question of what evidence we

may review in deciding Alvaro Ramos' appeal. Pending before this court is both an


                                              9
No. 33523-2-111; 32930-5-111
State v. Ramos; Pers. Restraint Petition ofRamos


appeal and a personal restraint petition of Ramos. In support of his personal restraint

petition, Ramos filed affidavits signed by himself and former counsel, Brett Billingsley.

On the one hand, in a direct appeal, the appellant may not bring new evidence to this

court. State v. Sandoval, 171 Wn.2d 163, 169, 249 P.3d 1015 (2011). On the other hand,

the petitioner may present new evidence in a personal restraint petition. Sandoval, 171

Wn.2d at 169; State v. McFarland, 127 Wn.2d 322,335,899 P.2d 1251 (1995).

       lnln re Pers. Restraint ofRamos, 181 Wn. App. 743,326 P.3d 826 (2014), review

granted sub nom. State v. Ramos, 181 Wn.2d 1029, 340 P.3d 229 (2015), this court faced

the same issue of whether we would review new evidence in an appeal consolidated with

a personal restraint petition. We noted that the Washington State Supreme Court, in State

v. Sandoval, 171 Wn.2d 163 impliedly rejected a constrained approach to the review of

evidence in a consolidated proceeding. We allowed Juan Pedro Ramos use of new

evidence in both his direct appeal and personal restraint petition. We follow our ruling in

Ramos and consider Alvaro Ramos' affidavits when deciding his appeal.

       Issue 4: Whether Alvaro Ramos suffered ineffective assistance of counsel upon

entry of his guilty plea?

       Answer 4: Yes.

       Alvaro Ramos argues that he suffered ineffective assistance of counsel when his

trial counsel failed to warn him of the immigration consequences of his plea of guilty to


                                            10
No. 33523-2-111; 32930-5-111
State v. Ramos; Pers. Restraint Petition ofRamos


felony attempting to elude a pursuing police vehicle. The facts show that counsel

rendered no warnings. On these facts, the State concedes ineffective assistance of

counsel. We agree.

       To establish ineffective assistance of counsel, a defendant must satisfy a two part

test: (1) that his or her counsel's assistance was objectively unreasonable, and (2) that as

a result of counsel's deficient assistance, he or she suffered prejudice. Strickland v.

Washington, 466 U.S. 668, 687-88, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). To

demonstrate the first prong, deficient performance, a reviewing court adjudges the

reasonableness of counsel's challenged conduct on the facts of the particular case, viewed

as of the time of counsel's conduct. Strickland, 466 U.S. at 690. In satisfying the

prejudice prong, a defendant challenging a guilty plea must show a reasonable probability

that, but for counsel's errors, he would not have pied guilty and would have insisted on

going to trial. Sandoval, 171 Wn.2d at 174-75; In re Pers. Restraint ofRiley, 122 Wn.2d

772, 780-81, 863 P.2d 554 (1993).

       Since Alvaro Ramos files a direct appeal, we will apply the teachings of the

United States Supreme Court's 2010 decision, in Padilla v. Kentucky, 559 U.S. 356, 130

S. Ct. 1473, 176 L. Ed. 2d 284 (2010), to this appeal despite Ramos entering a plea in

2006. In re Ramos, 181 Wn. App. 743 (2014). In Padilla v. Kentucky, the United States

Supreme Court stated that because of deportation's "close connection" to the criminal


                                             11
No. 33523-2-111; 32930-5-111
State v. Ramos; Pers. Restraint Petition ofRamos


process, advice about deportation consequences falls within the ambit of the Sixth

Amendment right to counsel. Therefore, incorrect advice or no advice as to the

immigration consequences of a guilty plea may constitute ineffective assistance.

       The nation's high Court explained, in Padilla v. Kentucky, that, because

immigration law can be complex, the precise advice a constitutionally effective counselor

provides depends on the clarity of the law. If the applicable immigration law "is truly

clear" that an offense is deportable, defense counsel must correctly advise the defendant

that pleading guilty to that particular charge would lead to deportation. 130 S. Ct. at

1483. If "the law is not succinct and straightforward," counsel must provide only a

general warning that "pending criminal charges may carry a risk of adverse immigration

consequences." 130 S. Ct. at 1483.

       The immigration consequences of a conviction for attempting to elude a pursuing

police vehicle were clear. Immigration law considers the crime one of moral turpitude

and the offender deportable. Even if the law is not clear, Brett Billingsley was ineffective

by failing to mention to Ramos the possibility of deportation.

       A conviction for a crime involving moral turpitude renders Alvaro Ramos

deportable and ineligible to apply for any form of immigration relief, such as cancellation

of removal, and would render him ineligible to return to the United States. 8 U.S.C. §

1182(a)(2)(A)(i)(I) (2009). In 2011, the Board of Immigration Appeals determined that


                                             12
No. 33523-2-III; 32930-5-III
State v. Ramos; Pers. Restraint Petition ofRamos


violations of RCW 46.61.024, the attempting to elude a police officer statute, are per se

crimes of moral turpitude thus rendering anyone with a conviction for attempting to elude

statutorily ineligible for cancellation of removal. In re Ruiz-Lopez, 25 I. & N. Dec. 5 51

(B.I.A. 2011). In doing so, the Board of Immigration Appeals explained that the crime

involves deliberately flouting lawful authority and endangering the safety of others,

conduct that violates accepted societal norms of moral behavior. Previous to 2006, other

courts held similar behavior to constitute a crime of moral turpitude. Wei Cong Mei v.

Ashcroft, 393 F.3d 737 (7th Cir. 2004); In re Lopez-Meza, 22 I. & N. Dec. 1188, 1196

(B.I.A. 1999); In re S, 3 I. & N. Dec. 617 (B.I.A. 1949).

                                     CONCLUSION

       We vacate Alvaro Ramos' guilty plea to one count of felony attempting to elude a

police officer and remand for further proceedings.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                            ;J;_            iCL
                                          Feari~
WE CONCUR:




                                            13